Title: April 8. Wednesday.
From: Adams, John
To: 


       Rode through Orleans, &c. and arrived at Paris, about 9 O Clock. For 30 Miles from Paris or more the Road is paved, and the Scaenes extreamly beautifull.
       At Paris We went to several Hotels which were full—particularly the Hotell D’Artois, and the Hotell Bayonne. Then We were advised to the Hotell de Valois, where We found entertainment. But We could not have it without taking all the Chambers upon the floor which were four in Number, very elegant and richly furnished, at the small Price of two Crowns and an Half a Day, without any Thing to eat or drink. We send for Victuals to the Cooks. I took the Apartments only for two or three days.
       At our Arrival last Night at a certain Barrier, We were stopped and searched, and paid the Duties for about 25 Bottles of Wine which we had left of the generous Present of Mr. Delap at Bourdeaux.
       My little Son has sustained this long Journey of near 500 Miles at the Rate of an hundred Miles a day with the Utmost Firmness, as he did our fatiguing and dangerous Voyage.
       Immediately on our Arrival, We were called upon for our Names, as We were at Mrs. Rives’s at Bourdeaux.
       We passed the Bridge, last Night over the Seine, and passed thro the Louvre. The Streets were crowded with Carriages, with Livery Servants.
      